[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR COUNSEL FEES
Having heard the parties and their respective attorneys on November 20, 1992 and having reviewed the court file relative to plaintiff's Motion for Counsel Fees, the court finds the following facts:
    1)  plaintiff Tamara Santos understood from her conferences with the firm of Biafore, Florek  O'Neill that that firm would obtain its fees for representing her in this dissolution action from any legal fee award issued against defendant Luis Santos;
    2)  no written legal fee agreement between the plaintiff and said firm was produced;
    3)  the firm of Owens, Schine, Nicola  Donahue has filed its appearance on the plaintiff's behalf  in addition to the appearance of Biafore, Florek  O'Neill.
CT Page 10531
    4)  since other adult members of the plaintiff's family are paying for the services of Owens, Schine, Nicola  Donahue, the plaintiff is unaware of any fee arrangement with this firm;
    5)  the reasonable value of the services rendered by Attorney Martin J. O'Neill in this matter is $1,800.00;
    6)  apparently the firm of Owens, Schine, Nicola  Donahue will complete the representation of the plaintiff in this action;
    7)  defendant Luis Santos affirms the truth and accuracy of his affidavit file in this court on September 11, 1992.
    8)  the parties have placed in escrow at least $13,500.00 in liquid assets.
Viewing the foregoing facts as well as the parties' financial affidavits within the context of Connecticut General Statutes 46b-62, the court finds that plaintiff Tamara Santos' financial ability to prosecute this dissolution action is unimpeded by the request for payment of the counsel fees sought in the instant motion. The funds in escrow may be viewed as part of the marital estate for distribution in part as counsel fees if so warranted at the time of judgment.
Accordingly, the plaintiff Tamara Santos' Motion for Counsel Fees is denied at this time, without prejudice.
Clarance J. Jones, Judge